IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SUSANNE CORDES, INDIVIDUALLY       : No. 192 WAL 2014
AND AS ADMINISTRATRIX OF THE       :
ESTATE OF EDWARD D. CORDES, SR., :
                                   : Petition for Allowance of Appeal from the
                Respondents        : Order of the Superior Court
                                   :
                                   :
           v.                      :
                                   :
                                   :
ASSOCIATES OF INTERNAL MEDICINE; :
TRI-STATE MEDICAL GROUP, P.C.;     :
TRI-STATE MEDICAL GROUP, P.C.      :
D/B/A ASSOCIATES OF INTERNAL       :
MEDICINE; ANN MARIE RAY, M.D.; AND :
MARTHA LOUISE NEWMAN, P.A.,        :
                                   :
                Petitioners        :


                                      ORDER


PER CURIAM

      AND NOW, this 28th day of October, 2014, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Stevens did not participate in the consideration or decision of this

matter.